DETAILED ACTION
Response to Amendment
Amended claims 12, 14, 15, 27, 29, 30, 37, and 38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: In response to the last Office Action, Applicant has amended the independent claims to cover a different invention than the claims examined in the original Office Action.  The amended claims are directed to synchronizing and updating a recent call history between two devices having different SIM information, whereas the claims originally examined were directed to transmitting SIM information from one device to another and using the transmitted SIM information to perform mobile communication.  The steps performed by the devices in the amended claims have very little overlap with the steps performed by the devices in the claims originally examined. Additionally, the results achieved by the steps performed by the devices in the amended claims is different than the result achieved by the steps performed by the devices in the claims originally examined.
The general policy of the Office is that Applicants are not permitted to shift to claim another invention after an Office Action on the merits is made on the invention, MPEP §819.  Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 12, 14, 15, 27, 29, 30, 37, and 38 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

The reply filed on 1/18/2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): Applicant has amended the claims to claim a different TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to 






/Mark G. Pannell/Examiner, Art Unit 2642